DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendment
By the preliminary amendment filed on 7/21/2021, claims 20 and 22-23 have been canceled.  Claims 1-19 and 21 are pending and being considered on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2013/0311584) in view of Lansel (US 2015/0362698). 

Regarding claim 1, Choi teaches an imaging device comprising: 
a light source (emission unit 220 comprises light sources 420 and 430) configured to be operated by an optical control signal that is generated using a first reference signal having a first frequency (f1) and using a second reference signal having a second frequency (f2) different from the first frequency (Figs. 2, 4A and para. [0042]-[0043], [0045]); 
a plurality of pixels (510, 520 in Figs. 5A-5C), each of the plurality of pixels configured to generate an electrical charge in response to a light reception signal output by the light source and reflected from a subject, and a pixel circuit configured to output a pixel signal corresponding to the electrical charge of the photodiode (see para. [0047]-[0052]); and 
a logic circuitry (Figs. 2 and 3) configured to generate image data to generate a depth image using the pixel signal, wherein the plurality of pixels includes first pixels (510) and second pixels (520), and the logic circuitry is configured to input a first photo control signal having the first frequency (f1) to the pixel circuit connected to the photodiode in each of the first pixels, and is configured to input a second photo control signal having the second frequency (f2) to the pixel circuit connected to the photodiode in each of the second pixels (see para. [0050]-[0052]. It should be noted that a first photo control signal and a second photo control signal are inherently generated using the frequencies f1 and f2, respectively, as disclosed).
	Although Choi is silent regarding the pixels including a photodiode and the image data is raw data to generate the depth image, such element and feature are well known in the art as taught by Lansel (see Lansel, para. [0034] and [0055]. Note each pixel comprising a photodiode and that the depth image is generated by raw image data). 
	Therefore, it would have been obvious to one of ordinary skill in the art to configure the apparatus of Choi to use photodiodes as pixels to capture and generate raw image data for depth image for the benefit of achieving both dynamic range and cost effective by utilizing the conventional imaging components and features taught by Lansel as discussed above. 

Regarding claim 2, Choi is silent regarding the second frequency is less than the first frequency. However, Choi teaches that the first frequency (f) is different from the second frequency (f2) (para. [0038]-[0045]), meaning that one frequency must be less than the other.  Choi further suggests that changes may be made in the example embodiments without departing from the scope of the invention (para. [0110]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges (the frequency in this case) involves only routine skill in the art. In re Aller, 105 USPQ 233, and In re Venner, 120 USPQ 192.  Therefore, it would have been obvious to one of ordinary skill in the art to configure the second frequency to be less than the first frequency as this would not change the scope of the invention based on the foundation of utilizing different frequencies as discussed above. 

Regarding claim 3, although Choi is silent regarding the first frequency is an integer multiple of the second frequency, Choi teaches that the first frequency (f) is different from the second frequency (f2) as described in paragraphs [0038]-[0045], meaning that one frequency must be less than the other.  Choi further suggests that changes may be made in the example embodiments without departing from the scope of the invention (para. [0110]).  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges (the frequency ranges in this case) involves only routine skill in the art. In re Aller, 105 USPQ 233, and In re Venner, 120 USPQ 192.  Thus, it would have been obvious to one of ordinary skill in the art to configure the first frequency to be an integer multiple of the second frequency as this would not change the scope of the invention based on the foundation of utilizing different frequencies as discussed above. 

	Regarding claim 4, Choi also discloses that a number of the first pixels (510) is greater or equal to a number of the second pixels (see Figs. 5A-5C in which the number of pixels 510 is at least equal to the number of pixels 520). 

	Regarding claim 6, as also seen in Choi,  the plurality of pixels are arranged in a first direction and a second direction that intersects the first direction, and each of the second pixels is adjacent to a portion of the first pixels in the first direction and the second direction (see Choi, Fig. 5C and para. [0051]).

	Regarding claim 7, it is further seen in Choi that the first pixels and the second pixels have the same structure (Figs. 5A-5C in which the first and second pixels have at least the same size and shape). 

Regarding claim 21, the subject matter of this claim is also met by the discussion in claims 1 and 2.  The Examiner also notes that an optical signal having a second frequency (f2) and different from the second photo control signal (since the photo control signal is for controlling the pixel array and the optical signal is designated for controlling the light source, they are different by inherency). 

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Lansel and in further view of Kim et al. (US 2020/0314376, hereinafter “Kim”). 

Regarding claim 8, as discussed in claim 1, the first photo control signal and the second photo control signal are taught by Choi in paragraphs [0050]-[0052].  Choi and Lansel fail to teach that the first photo control signal includes a plurality of first photo control signals, each of the plurality of first photo control signals having a phase difference of one of 0 degrees, 90 degrees, 180 degrees, and 270 degrees with respect to the first reference signal, and the second photo control signal includes a plurality of second photo control signals, each of the plurality of second photo control signals having a phase difference of 0 degrees, 90 degrees, 180 degrees, and 270 degrees with respect to the second reference signal.  
Kim, however, teaches photo control signals comprises a plurality of signals, each having a phase difference of one of 0 degrees, 90 degrees, 180 degrees and 270 degrees with respect to a reference signal. Specifically, Kim teaches in paragraph [0117] and Figs. 10A & 10B that each of the first to fourth photo-control signals PG1 to PG4 may have a predetermined phase difference from an output optical signal, and may have a duty ratio lower than that of the output optical signal. The first photo-control signal PG1 may have a phase difference of 0 degree from the output optical signal, and each of the second to fourth photo-control signals PG2 to PG4 may have phase differences of 90 degrees, 180 degrees, and 270 degrees. For example, duty ratios of the first to fourth photo-control signals PG1 to PG4 may be ½ of duty ratios of output optical signals. 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Choi, Lansel and Kim to achieve the features of the current claimed invention for the first and second control signals having phase difference as mentioned above for the benefit of obtaining more accurate depth image of different distant objects. 

Regarding claim 9, the combined teaching of Choi, Lansel and Kim further teaches in each of the first pixels and the second pixels, the pixel circuit includes first to fourth pixel circuits sharing the photodiode (see Kim in Fig. 6), and each of the first to fourth pixel circuits includes a photo transistor (PX1, PX2, PX3 and PX4, respectively) connected to the photodiode (PD), and a driving transistor (DX1, DX2, DX3 and DX4, respectively) configured to amplify the electrical charge of the photodiode to generate the pixel signal (see Kim, Fig. 6, para. [0091], [0098]-[0100]).

Regarding claim 10, it is also seen in the combination of Koi, Lansel and Kim that the photo transistors included in the first to fourth pixel circuits of each of the first pixels are configured to receive the plurality of first photo control signals, and the photo transistors included in the first to fourth pixel circuits of each of the second pixels are configured to receive the plurality of second photo control signals (see Kim, Fig. 6, 10A & 10B and para. [0091], [0096]-[0100] and [0117]-[0119]).
Regarding claim 11, as taught by the combination of Koi, Lansel and Kim, each of the first pixels and the second pixels includes four of subpixels adjacent to each other (Fig. 6 in Kim), and each of the subpixels includes the photodiode (PD) and the pixel circuit, and the pixel circuit of each of the subpixels includes a single phototransistor (PX) connected to the photodiode, and a driving transistor (DX) configured to amplify the electrical charge of the photodiode to generate the pixel signal (see Kim, Fig. 6 and para. [0091], [0098]-[0100]). 

Regarding claim 12, it is seen in the combined teaching of Koi, Lansel and Kim that the photo transistors included in the pixel circuits in each of the first pixels are configured to receive the plurality of first photo control signals, and the photo transistors included in the pixel circuits in each of the second pixels are configured to receive the plurality of second photo control signals (note that the combined teaching of Koi, Lansel and Kim would teach different pixels to receive different control signals for both first and second group of pixels as discussed in claims 8-11 above in order for the device to operate properly.  Also see Figs. 6, 10A and 10B in Kim and para. [0098]-[0100] and [0117]).

Allowable Subject Matter
Claims 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the prior arts of record fail to teach or suggest, either alone or in combination, the limitation of “the number of the first pixels is an integer multiple of the number of the second pixels.”
Regarding claim 13, the prior arts of record also fail to teach or suggest the limitation of “the logic circuit is configured to generate the optical control signal by multiplying the first reference signal and the second reference signal.”
Regarding claim 14, the prior arts of record also fail to teach or suggest the combination of all limitations of claim 14 that includes, “the image processor is configured to calculate the distance information of the subject, and then correct the second raw data using the first raw data corresponding to two or more first neighboring pixels adjacent to each of the second pixels from among the first pixels.”
Regarding claims 15-19, these claims are allowed as being dependent from claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NHAN T TRAN/Primary Examiner, Art Unit 2697